Citation Nr: 1335993	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  09-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Attorney Kenneth LaVan


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO in November 2011; a transcript is of record.  In July 2013 the Veteran requested a new hearing.  There was no reason offered as to why a new hearing was being requested less than two years after the previous hearing on the same issue, and the Veteran was represented at the November 2011 hearing by an attorney from the office of his representative.  Therefore, the request for a new hearing before a Veterans Law Judge is denied.

In a February 2012 decision the Board increased the Veteran's evaluation for spinal stenosis of the lumbar spine from 20 percent to 40 percent and assigned separate 10 and 20 percent evaluations for right and left lower extremity radiculopathy.  The RO implemented the Board decision in a March 2012 rating decision.  The Veteran submitted a Notice of Disagreement to this rating decision in June 2012.  Since the March 2012 rating decision was issued to implement the February 2012 Board decision rather than as an adjudication by an agency of original jurisdiction (the RO), the Veteran cannot initiate an appeal through a Notice of Disagreement.  See 38 C.F.R. § 20.201.  As outlined in instructions sent with the Board decision, if the Veteran wished to appeal the Board decision he was required to file a motion with the Court of Appeals for Veterans Claims within 120 days from when the Board decision was mailed to him.

This claim was previously before the Board in February 2012, at which time the Board remanded it for additional development.  Additional development is needed before the claim can be decided on the merits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA treatment records through June 2013 have been associated with the claims file, and the claim was readjudicated in a June 2013 supplemental statement of the case issued after those treatment records were obtained.  In July 2013 the Veteran requested that VA treatment records be obtained.  This request encompasses a period after updated VA treatment records were last associated with the claims file and the claim was readjudicated.  Therefore, the duty to assist requires that the Veteran's updated VA treatment records be obtained since they may be helpful in deciding the claim, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain such records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Physically or electronically associate with the claims file VA treatment records from June 2013 to the present.  All attempts to obtain the records should be documented in the claims file.

2.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



